—In an action, inter alia, to enjoin the defendant from operating a high-speed passenger-only ferry service until it seeks and obtains site plan approval, (1) the plaintiff Town of Southold and the defendant separately appeal from an order of the Supreme Court, Suffolk County (Dunn, J.), entered August 6, 1997, which granted the motion by Southhold Citizens for Safe Roads, Inc., for leave to *404intervene as a plaintiff in the action, and (2) the defendant appeals, as limited by its brief, from so much of an order of the same court, entered November 14, 1997, as, inter alia, denied that branch of its motion which was for renewal of the prior order, and, upon granting that branch of its motion which was for clarification of the prior order, amended the prior order to deem the intervenor’s complaint to be served.
Ordered that the plaintiffs appeal from the order entered August 6, 1997, is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order entered August 6, 1997, is affirmed insofar as appealed from by the defendant; and it is further,
Ordered that the order entered November 14, 1997, is affirmed insofar as appealed from; and it is further,
Ordered that the intervenor is awarded one bill of costs, payable by the defendant.
The Supreme Court providently exercised its discretion when it granted leave to intervene to Southold Citizens for Safe Roads, Inc. (hereinafter the intervenor), an organization representing neighboring homeowners who claim to have been adversely affected by the defendant’s operation of a high-speed, passenger-only ferry service. The intervenor established that its members, some of whom suffered from an increase in noise, traffic, and air emissions on the streets upon which they reside, possessed a real and substantial interest in the outcome of this action (see, CPLR 1013; Patterson Materials Corp. v Town of Pawling, 221 AD2d 609; Matter of Clinton v Summers, 144 AD2d 145).
The defendant’s remaining contentions are without merit. Miller, J. P., Ritter, Copertino and Altman, JJ., concur.